                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF OKLAHOMA

KIMBERLY ANDERSON,                 )
                                   )
          Plaintiff,               )
                                   )
v.                                 )                    Case No. CIV-21-130-J
                                   )
CREDIT MANAGEMENT COMPANY, et al., )
                                   )
          Defendants.              )

                                           ORDER

       Before the Court is Defendant Healthcare Revenue Recovery Group, LLC d/b/a ARS

Account Resolution Services’ Unopposed Motion to Extend Responsive Pleading Deadline. [Doc.

No. 11]. For good cause shown, the motion is GRANTED and Defendant may respond to the

Complaint on or before July 7, 2021.

       The Court has also reviewed Defendant’s Corporate Disclosure Statement [Doc. No. 12]

and finds it does not comply with the Court’s Local Rules. LCvR7.1.1 requires “identif[ication

of] the LLC’s members” and, because an LLC “takes the citizenship of all of its members,” it is

axiomatic that “[f]or each member of an LLC that is itself an LLC or partnership, its citizenship

must be traced through however many layers of members or partners there may be, and failure to

do so can result in dismissal for want of jurisdiction.” Siloam Springs Hotel, L.L.C. v. Century

Sur. Co., 781 F.3d 1233, 1234, 1237-38 (10th Cir. 2015); Thomas v. Oklahoma Land Holdings,

LLC, No. CIV-17-1036-D, 2018 WL 1732071, at *4 (W.D. Okla. Apr. 10, 2018). Defendant’s

filing fails to identify the members of the LLC that is its sole member and is, therefore,

STRICKEN. Defendant shall file an amended disclosure statement within 14 days of this Order.

       Finally, Defendant is reminded of its obligations under LCvR83.3.
IT IS SO ORDERED this 17th day of June, 2021.




                                     2
